         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ASTOR CHOCOLATE CORP.,
                                       Plaintiff,
                        -v-
                                                                      18 Civ. 11913 (PAE)
ELITE GOLD LTD., PT MAYORA INDAH TBK,
MAYORA GROUP, MAYORA CO., FOOD                                        OPINION & ORDER
DEPOT CORPORATION, ORANGE GROCER,
and FOOD INDUSTRIES,
                            Defendants.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff Astor Chocolate Corp. (“Astor”) brings this action against seven defendants:

Elite Gold Ltd. (“Elite Gold”); PT Mayora Indah TBK, Mayora Group, and Mayora Co.

(collectively, the “Mayora Parties”); and Food Depot Corp., Orange Grocer, and Food Industries

(collectively, the “Food Depot Parties”). Astor alleges trademark infringement, unfair

competition, deceptive business practices, false advertising, and injury to business reputation.

       Astor’s claims arise from Elite Gold’s ownership of the registered mark “Astor” in

connection with products similar to Astor’s products; the Mayora Parties’ manufacture and sale

of such similar products, bearing the “Astor” mark licensed from Elite Gold; and the Food Depot

Parties’ offering and sale of such products in online commerce.

       Pending now are defendants’ motions to dismiss Astor’s amended complaint for lack of

personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2), as well as the Mayora

Parties’ motion to dismiss for improper service of process pursuant to Federal Rule of Civil

Procedure 12(b)(5).
         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 2 of 25



       For the following reasons, the Court grants leave for Astor to conduct limited

jurisdictional discovery as to each defendant and grants leave for Astor to amend its complaint

for the sole purpose of adding Takari International, Inc., as a defendant.

I.     Background1

       A.      The Parties

       Astor is a New York corporation with its principal place of business in New Jersey. AC

¶ 6. Astor manufactures, wholesales, and retails chocolates and other confectionary products.

Id. ¶ 1. Astor markets and sells its products on the Internet and at retail establishments

throughout the United States. Id. ¶¶ 1, 6. Astor has continuously used its unregistered

trademarks—including “Astor Chocolate” and “Astor”—in connection with the above-described

products in interstate commerce since as early as July 19, 1950. Id. ¶ 1. Astor also owns the

domain name http://www.astorchocolate.com. Id. Astor represents that it is a widely recognized




1
  The Court’s account of the factual allegations is drawn primarily from Astor’s Amended
Complaint, Dkt. 29 (“AC”). On a motion to dismiss for lack of personal jurisdiction under Rule
12(b)(2), the Court may look beyond the four corners of the complaint and consider materials
outside of the pleadings, including accompanying affidavits, declarations, and other written
materials. See Jonas v. Estate of Leven, 116 F. Supp. 3d 314, 323 (S.D.N.Y. 2015) (citing
MacDermid, Inc. v. Deiter, 702 F.3d 725, 727 (2d Cir. 2012)). The allegations in the complaint
are presumed true “to the extent they are uncontroverted by the defendant’s affidavits,”
MacDermid, 702 F.3d at 727 (citation omitted), and all factual disputes are resolved in the
plaintiff’s favor, see DiStefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir. 2001).
Accordingly, the Court has considered the declaration of Bruce Ainbinder, Esq., in support of
Elite Gold’s motion, Dkt. 47 (“Ainbinder Decl.”), and the exhibits attached thereto; the
declaration of Douglas F. Hartman, Esq., in support of Elite Gold’s motion, Dkt. 48 (“First
Hartman Decl.”), and the exhibits attached thereto; the sworn affidavits attached to Elite Gold’s
reply memorandum of law, Dkt. 60 (“Elite Gold Reply”); the declaration of Mr. Hartman in
support of the Mayora Parties’ motion, Dkt. 63 (“Second Hartman Decl.”), and the exhibits
attached thereto; the declaration of Mr. Hartman in support of the Food Depot Parties’ motion,
Dkt. 66 (“Third Hartman Decl.”), and the exhibits attached thereto; and the affidavit of J. Mark
Lane, Esq., in opposition to the Mayora Parties’ and the Food Depot Parties’ motions, Dkt. 71
(“Lane Aff.”), and the exhibits attached thereto.
                                                 2
         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 3 of 25



brand in the confectionary industry, and that it has received industry awards for more than half a

century. Id.

       Elite Gold is an intellectual property holding company incorporated in the British Virgin

Islands with its principal address in the British Virgin Islands. See Ainbinder Decl., Ex. C (“Tjay

Decl.”) ¶¶ 3, 8; see also AC ¶ 7. Elite Gold has owned the mark ASTOR, U.S. Trademark Reg.

No. 4,938,707 (the “Elite Gold Mark”), since April 12, 2016, with a stated date of first use of

January 1, 2012. AC ¶ 31; see also Tjay Decl. ¶¶ 9–10. The Elite Gold Mark is registered in

International Class 30 for several foodstuffs, including chocolate, chocolate bars, chocolate

confections, chocolate wafer sticks, cookies, snacks, and wafers. AC ¶ 31. Elite Gold does not

directly manufacture, sell, or otherwise distribute goods or services in connection with the

“Astor” mark. Tjay Decl. ¶ 11.

       PT Mayora Indah TBK (“Mayora Indah”) is an Indonesian corporation with a place of

business in Jakarta, Indonesia. See Second Hartman Decl., Ex. D (“Lauwrus Decl.”) ¶ 3; see

also AC ¶ 8. Mayora Indah and Elite Gold are separate companies. Tjay Decl. ¶¶ 3–4. Mayora

Indah licenses the Elite Gold Mark and manufactures and sells products branded with the Elite

Gold Mark. Lauwrus Decl. ¶¶ 4–5.

       Mayora Group is a trade name for Mayora Indah and not a legal entity. Lauwrus Decl.

¶ 10; see also AC ¶ 9. However, Elite Gold listed “Mayora Group” as its “Licensee and

Manufacturer” in its Initial Disclosures to the U.S. Patent and Trademark Office. Lane Aff.,

Ex. B (“Initial Disclosures”). There is no legal entity named Mayora Co. Lauwrus Decl. ¶ 11.

       All three Food Depot Parties—Food Depot Corporation, Orange Grocer, Inc., and Food

Industries, Inc.—are Oklahoma corporations. Third Hartman Decl., Ex. B (“Widianto Decl.”)




                                                 3
         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 4 of 25



¶ 3. Each does business out of California. Id.; see also AC ¶ 13. The Food Depot Parties sell

products on online marketplaces, such as Amazon.com and eFoodDepot.com. AC ¶¶ 46–50, 53–59.

       Food Depot Corporation is the corporate name of the entity operating eFoodDepot.com.

Id. ¶ 13. Food Depot Corporation is located at the same address from which goods are shipped

when ordered from Orange Grocer and Food Industries online. Id. ¶¶ 11–13.

       Orange Grocer, Inc., offers and sells, under the name “Astor” on Amazon.com, products

identical to the specimen used by Elite Gold in its PTO application. Id. ¶ 11. Food Industries,

Inc., offers and sells, under the name “Astor” on Amazon.com, products identical to the

specimen used by Elite Gold in its PTO application, and identical to those sold by the Mayora

Parties and Orange Grocer. Id. ¶ 12.

       The Food Depot Parties purchase “Astor”-branded products from Takari International,

Inc. (“Takari”), in California and from no other person or entity. Widianto Decl. ¶¶ 4, 7. The

Food Depot Parties have no agreements, contracts, or relationship with Elite Gold or the Mayora

Parties. Id. ¶¶ 8–9.

       B.      The ASTOR Trademark

       Since as early as July 19, 1950, Astor has continuously used its trademark “Astor” in

connection with chocolates and other confectionary products sold in interstate commerce. AC

¶ 1. On December 13, 2017, Astor filed an application to register the mark “Astor Chocolate”

with the United States Patent and Trademark Office (the “USPTO”) in International Class 30.

Id. ¶ 29. The application was issued Serial No. 87719196. Id. Astor voluntarily disclaimed the

generic term “chocolate,” making “Astor” the key component of the applied-for mark. Id.

       However, on April 12, 2016, the USPTO had already granted to Elite Gold the

registration of an identical mark, ASTOR (the “Elite Gold Mark”), also in International Class 30.



                                                4
         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 5 of 25



Id. ¶ 30. In its application to register the mark, Elite Gold stated January 1, 2012, as the mark’s

date of first use in interstate commerce within the United States. Id. ¶ 45; see also Lane Aff.,

Ex. F (“Elite Gold Mark Application”). Elite Gold’s application also included a specimen; the

specimen bears both the Elite Gold Mark and the name “Mayora.” AC ¶ 46; see also Elite Gold

Mark Application. Astor also alleges that Oey Him Tjay, the Elite Gold director listed on Elite

Gold’s application, is a Commissioner of a Mayora Group company. AC ¶ 60.

       Therefore, on February 23, 2018, the USPTO issued an Office Action, denying Astor’s

requested registration, in part because of the Elite Gold Mark’s prior registration. See id. ¶¶ 30–31.

In response, on June 3, 2018, Astor filed a petition to cancel the Elite Gold Mark’s registration,

on the basis of Astor’s prior use. Id. ¶ 34. On July 30, 2018, Elite Gold filed its answer, id. ¶ 35,

and on September 27, 2018, Elite Gold filed its initial disclosures in connection with the petition

to cancel, disclosing that “Mayora Group,” with U.S. offices in San Diego, California, was

“Licensee and Manufacturer for Elite Gold Ltd,” id. ¶ 36; see also Lane Aff., Ex. B (“Initial

Disclosures”). After Astor filed its Complaint in this case, the USPTO stayed the petition to

cancel, pending the outcome of this action. AC ¶ 38.

       C.      Defendants’ Products

       Astor represents that products identical to the specimen submitted by Elite Gold in its

application to register the Elite Gold Mark are being sold in online commerce through

Amazon.com, by sellers named “Mayora,” “Orange Grocer,” and “Food Industries,” as well as

through eFoodDepot.com. Id. ¶¶ 46–49. Astor sells its products through Amazon.com, too. Id.

¶ 2. Astor represents that none of the defendants that market products on Amazon.com list

information about themselves on Amazon or provide “proper entity names” or addresses. Id. ¶ 5.




                                                  5
         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 6 of 25



Astor represents that the products offered on Amazon.com and eFoodDepot.com are offered to

and sold in New York. Id. ¶ 50.

       On December 6, 2018, Astor’s counsel caused an order to be placed on Amazon.com for

“Astor Chocolate Wafer Stick,” offered by “Orange Grocer,” to be delivered to an address in

New York State. Id. ¶ 53. That package arrived in New York State on December 13, 2018. Id.

¶ 54. Like Elite Gold’s specimen, this product bore both the “Astor” mark and the name

“Mayora.” Id. The product was mailed from California by Richi Widianto, president at Food

Industries, Food Depot, and Orange Grocer. Id. ¶ 56; see also Widianto Decl. ¶ 2.

       On September 7, 2019, Astor’s counsel placed another order on Amazon.com for “Astor

Chocolate Wafer Stick,” offered by “Food Industries,” to be delivered to an address in New York

State. AC ¶¶ 57–58. That package arrived in New York State on September 16, 2019. Id. ¶ 59.

That package showed a California return address belonging to Food Depot. Id. ¶ 59.

       D.      Procedural History

       On September 23, 2019, Astor filed its Amended Complaint. AC. On October 15, 2019,

Elite Gold filed a motion to dismiss for lack of personal jurisdiction, Dkt. 45, along with a

memorandum of law, Dkt. 46 (“Elite Gold Mem.”), and declarations by Bruce Ainbinder, Esq.,

Ainbinder Decl., and Douglas F. Hartman, Esq., First Hartman Decl., which in turn attached,

among other exhibits, a supplemental declaration of Mr. Tjay, id., Ex. G (“Second Tjay Decl.”).

On November 6, 2019, Astor filed its memorandum of law in opposition to Elite Gold’s motion.

Dkt. 54 (“First Pl. Mem.”). On November 20, 2019, Elite Gold filed its reply, Elite Gold Reply,

attaching three affidavits, Dkt. 60-1–3.

       On November 26, 2019, Mayora Indah filed a motion to dismiss for lack of personal

jurisdiction, for misnomer of parties, and for improper service of process, Dkt. 61, with an



                                                 6
            Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 7 of 25



accompanying memorandum of law, Dkt. 62 (“Mayora Mem.”), as well as an additional

declaration by Mr. Hartman, Second Hartman Decl., which in turn attached, among other

exhibits, a third declaration of Mr. Tjay, id., Ex. C (“Third Tjay Decl.”), and the declaration of

Yuki Teng, id., Ex. E (“Teng Decl.”). Mayora Indah represented that Mayora Group and

Mayora Co. are not legal entities, and therefore should be dismissed or stricken. Mayora Mem.

at 2, 4.

           Also on November 26, 2019, the Food Depot Parties filed their motion to dismiss for lack

of personal jurisdiction, Dkt. 64, with an accompanying memorandum of law, Dkt. 65 (“Food

Depot Mem.”), and an additional declaration by Mr. Hartman, Third Hartman Decl.

           On January 10, 2020, Astor filed its memorandum of law in opposition to the motions to

dismiss by both the Mayora Parties and the Food Depot Parties. Dkt. 72 (“Second Pl. Mem.”).

On February 7, 2020, the Mayora Parties and the Food Depot Parties filed a combined reply.

Dkt. 77 (“Mayora & Food Depot Reply”).

II.        Applicable Legal Standards

           On a motion to dismiss for lack of personal jurisdiction pursuant to Rule 12(b)(2), “the

plaintiff bears the burden of establishing that the court has jurisdiction over the defendant.”

DiStefano, 286 F.3d at 84; see also In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 673

(2d Cir. 2013). “[T]he showing a plaintiff must make to defeat a defendant’s claim that the court

lacks personal jurisdiction over it ‘varies depending on the procedural posture of the litigation.’”

Dorchester Fin. Secs., Inc. v. Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013) (quoting Ball v.

Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir. 1990)).

           “Where, as here, a district court in adjudicating a motion pursuant to Federal Rule of

Civil Procedure 12(b)(2) ‘relies on the pleadings and affidavits, and chooses not to conduct a



                                                    7
         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 8 of 25



full-blown evidentiary hearing, plaintiffs need only make a prima facie showing of personal

jurisdiction.’” S. New Eng. Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 138 (2d Cir. 2010)

(quoting Porina v. Marward Shipping Co., 521 F.3d 122, 126 (2d Cir. 2008)). “This showing

may be made through the plaintiff’s ‘own affidavits and supporting materials, containing an

averment of facts that, if credited, would suffice to establish jurisdiction over the defendant.’”

Id. (quoting Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001)).

       The Court “construe[s] the pleadings and affidavits in the light most favorable to

plaintiffs, resolving all doubts in their favor.” Dorchester Fin. Secs., 722 F.3d at 85

(quoting S. New Eng. Tel., 624 F.3d at 138); see also A.I. Trade Fin., Inc. v. Petra Bank,

989 F.2d 76, 79–80 (2d Cir. 1993). Nevertheless, the Court “will not draw argumentative

inferences in the plaintiff’s favor” and need not “accept as true a legal conclusion couched as a

factual allegation.” In re Terrorist Attacks, 714 F.3d at 673 (citations omitted); see also Licci ex

rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

       “In evaluating jurisdictional motions, district courts enjoy broad discretion in deciding

whether to order discovery.” In re Terrorist Attacks on Sept. 11, 2001, 349 F. Supp. 2d 765,

811–12 (S.D.N.Y. 2005) (collecting cases), aff’d, 538 F.3d 71 (2d Cir. 2008), and 714 F.3d 118

(2d Cir. 2013). “A district court retains considerable latitude in devising the procedures it will

follow to ferret out the facts pertinent to jurisdiction.” APWU v. Potter, 343 F.3d 619, 627

(2d Cir. 2003) (internal quotation marks and citation omitted). “If a plaintiff has identified a

genuine issue of jurisdictional fact, jurisdiction[al] discovery is appropriate even in the absence

of a prima facie showing as to the existence of jurisdiction.” Daventree Ltd. v. Republic of

Azerbaijan, 349 F. Supp. 2d 736, 761 (S.D.N.Y. 2004) (citing In re Magnetic Audiotape

Antitrust Litig., 334 F.3d 204, 207–08 (2d Cir. 2003)). “However, a court is not obligated to



                                                  8
         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 9 of 25



subject a foreign corporation to discovery where the allegations of jurisdictional facts, construed

most favorably in the plaintiff’s favor, fail to state a basis for the exercise of jurisdiction or

where a plaintiff’s proposed discovery, if granted, would not uncover facts sufficient to sustain

jurisdiction.” Id. (citing Jazini v. Nissan Motor Co., 148 F.3d 181, 185–86 (2d Cir. 1998);

APWU, 343 F.3d at 627).

III.    Discussion

        The Court first reviews the legal principles governing personal jurisdiction over

defendants in this case, and then explains why jurisdictional discovery is warranted as to the

Food Depot Parties, Elite Gold, and the Mayora Parties.

        A.      Applicable Legal Principles Governing Personal Jurisdiction

        For a federal court to lawfully exercise personal jurisdiction, three primary requirements

must be met.

        “First, the plaintiff’s service of process upon the defendant must have been procedurally

proper.” Licci, 673 F.3d at 59.

        Second, “there must be a statutory basis for personal jurisdiction that renders such service

of process effective.” Id. Here, Astor asserts that specific personal jurisdiction is proper as to all

defendants under New York’s long-arm statute, and, in the alternative, that specific personal

jurisdiction is proper as to Elite Gold and the Mayora Parties under Federal Rule of Civil




                                                   9
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 10 of 25



Procedure 4(k)(2).2 See, e.g., Eades v. Kennedy, PC Law Offices, 799 F.3d 161, 168

(2d Cir. 2015) (federal court generally determines whether it has personal jurisdiction over a

defendant based on the long-arm statute of the state in which it sits). Thus, the relevant statutory

inquiry here is whether the Court may exercise specific personal jurisdiction over each defendant

under New York law, see New York Civil Practice Law and Rules (“C.P.L.R.”) § 302, or, if not,

whether the Court may exercise specific personal jurisdiction over Elite Gold and the Mayora

Parties pursuant to Rule 4(k)(2).

       Third, if there is a statutory basis for jurisdiction, the Court then inquires whether “an

exercise of jurisdiction under these laws is consistent with federal due process requirements.”

Grand River Enters. Six Nations, Ltd. v. Pryor, 425 F.3d 158, 165 (2d Cir. 2005); see generally

Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985).

               1.      Service of Process

       “Before a federal court may exercise personal jurisdiction over a defendant, the

procedural requirement of service of summons must be satisfied.” Dynegy Midstream Servs. v.

Trammochem, 451 F.3d 89, 94 (2d Cir. 2006) (citation omitted). When “a defendant challenges

service of process, the burden of proof is on the plaintiff to show the adequacy of service.”

DeLuca v. AccessIT Grp., Inc., 695 F. Supp. 2d 54, 64 (S.D.N.Y. 2010) (citations and internal

quotation marks omitted). Courts analyze the sufficiency of service of process by looking to


2
  Personal jurisdiction may be general or specific. General personal jurisdiction subjects a
defendant to suit on all claims. Cortlandt St. Recovery Corp. v. Deutsche Bank AG,
No. 14 Civ. 1568 (JPO), 2015 WL 5091170, at *2 (S.D.N.Y. Aug. 28, 2015); see also Goodyear
Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). A court may assert general
jurisdiction over a corporation where its “affiliations with the State are so ‘continuous and
systematic’ as to render [it] essentially at home in the forum State.” Daimler AG v. Bauman, 571
U.S. 117, 127 (2014) (quoting Goodyear, 546 U.S. at 919). Specific personal jurisdiction
subjects a defendant to suit on only claims that arise from the defendant’s conduct in the forum.
Cortlandt St. Recovery Corp., 2015 WL 5091170, at *2; see also Daimler, 571 U.S. at 126–27.
As to each defendant, Astor asserts only specific personal jurisdiction.
                                                 10
         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 11 of 25



Rule 4, which “governs the content, issuance, and service of a summons.” Id. (citing Fed. R.

Civ. P. 4).

        Under Rule 4(h), unless federal law provides otherwise or the defendant’s waiver has

been filed, a domestic or foreign corporation must be served in one of two ways. The

corporation may be served “in a judicial district of the United States . . . in the manner prescribed

by Rule 4(e)(1) for serving an individual; or . . . by delivering a copy of the summons and of the

complaint to an officer, a managing or general agent, or any other agent authorized by

appointment or by law to receive service of process and—if the agent is one authorized by statute

and the statute so requires—by also mailing a copy of each to the defendant.” Fed. R. Civ. P.

4(h)(1). Alternatively, the corporation may be served “at a place not within any judicial district

of the United States, in any manner prescribed by Rule 4(f) for serving an individual, except

personal delivery under (f)(2)(C)(i).” Fed. R. Civ. P. 4(h)(2).

        As to the timing of service, Rule 4(m) sets forth a general rule that, “[i]f a defendant is

not served within 90 days after the complaint is filed, the court—on motion or on its own after

notice to the plaintiff—must dismiss the action without prejudice against that defendant or order

that service be made within a specified time,” unless the plaintiff can show good cause for the

failure. Fed. R. Civ. P. 4(m). However, Rule 4(m) also provides that “[t]his subdivision (m)

does not apply to service in a foreign country under Rule 4(f), 4(h)(2), or 4(j)(1).” Id.

“Although Rule 4(m) creates an exception for service in a foreign country pursuant to

subdivision (f) . . . this exception does not apply if . . . the plaintiff did not attempt to serve the

defendant [that resides] in the foreign country.” USHA (India), Ltd. v. Honeywell Int’l, Inc.,

421 F.3d 129, 133–34 (2d Cir. 2005) (internal quotation marks and citations omitted); accord

DEF v. ABC, 366 F. App’x 250, 253 (2d Cir. 2010) ( “[The] foreign country exception to . . .



                                                   11
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 12 of 25



4(m)’s [] time limit for service [is inapplicable] where a party did not attempt service within the

[] limit and ‘ha[d] not exactly bent over backward to effect service.’”).

        “When the foreign country exception does apply, the court use[s] a flexible due diligence

standard to determine whether service of process was timely.” In re Bozel S.A., No. 16 Civ. 3739

(ALC), 2017 WL 3175606, at *2 (S.D.N.Y. July 25, 2017) (internal quotation marks and citation

omitted). The plaintiff bears the burden of proving “that it exercised due diligence in not timely

serving the defendant.” Id. (citation omitted). In this analysis, “the court assesses the

reasonableness of the plaintiff’s efforts and the prejudice to the defendants from any delay.” Id.

(collecting cases). However, if the foreign country exception does not apply, “[u]nder Rule

4(m), the Court must extend the time to serve if plaintiff has shown good cause, and may extend

the time to serve even in the absence of good cause.” DeLuca, 695 F. Supp. 2d at 66 (citation

omitted). “In determining whether a plaintiff has shown good cause, courts weigh the plaintiff’s

reasonable efforts and diligence against the prejudice to the defendant resulting from the delay.”

Id. (citations omitted).

                2.         Statutory Basis for Jurisdiction

                           a.     New York Long-Arm Statute – C.P.L.R. § 302

        Astor asserts that this Court has specific personal jurisdiction over each defendant under

C.P.L.R. § 302(a)(1), (2), and (3).

        Under C.P.L.R. § 302(a)(1), two conditions must be met. First, the defendant must

“transact . . . business within the state or contract[] anywhere to supply goods or services in the

state.” C.P.L.R. § 302(a)(1). Second, the cause of action must arise from the “act[s] which are

the basis of jurisdiction.” Id. This second condition requires a showing that the contacts with

the state had a “substantial relationship” to the cause of action. Sole Resort, S.A. de C.V. v.

Allure Resorts Mgmt., LLC, 450 F.3d 100, 103 (2d Cir. 2006). Section 302(a)(1) is a “single act”
                                                  12
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 13 of 25



statute; therefore, the defendant need not have engaged in more than one transaction in, or

directed to, New York for New York courts to exercise jurisdiction. See Deutsche Bank Sec.,

Inc. v. Mont. Bd. of Invs., 7 N.Y.3d 65, 70 (2006). Jurisdiction under § 302(a)(1) exists even if

“the defendant never enters New York, so long as the defendant’s activities here were purposeful

and there is a substantial relationship between the transaction and the claim asserted.” Kreutter

v. McFadden Oil Corp., 71 N.Y.2d 460, 467 (1988) (citations omitted); see also Bank Brussels

Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 787 (2d Cir. 1999) (finding personal

jurisdiction based on a single transaction where defendant was not physically present in state). A

court may also find jurisdiction based on the totality of the defendant’s conduct. See, e.g., CutCo

Indus., Inc. v. Naughton, 806 F.2d 361, 365 (2d Cir. 1986) (“No single event or contact

connecting defendant to the forum state need be demonstrated; rather, the totality of all

defendant’s contacts with the forum state must indicate that the exercise of jurisdiction would be

proper.” (citations omitted)).

       Section 302(a)(2) provides an alternative basis for personal jurisdiction over a defendant

who “in person or through an agent . . . commits a tortious act within the state.” C.P.L.R.

§ 302(a)(2). As with § 302(a)(1), “there is no minimum threshold of activity required so long as

the cause of action arises out of the allegedly infringing activity in New York.” Citigroup Inc. v.

City Holding Co., 97 F. Supp. 2d 549, 567 (S.D.N.Y. 2000).

       Finally, § 302(a)(3) also permits courts to exercise personal jurisdiction over a non-

domiciliary defendant “who in person or through an agent . . . commits a tortious act without the

state causing injury to person or property within the state.” C.P.L.R. § 302(a)(3). Section

302(a)(3) only applies to a defendant that either “(i) regularly does or solicits business, or

engages in any other persistent course of conduct, or derives substantial revenue from goods



                                                 13
         Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 14 of 25



used or consumed or services rendered, in the state,” or “(ii) expects or should reasonably expect

the act to have consequences in the state and derives substantial revenue from interstate or

international commerce.” Id.

                        b.      Rule 4(k)(2)

        Rule 4(k)(2), the federal long-arm statute, allows federal courts to exercise personal

jurisdiction if “(1) [] plaintiff’s cause of action arise[s] under the federal law; (2) [] the defendant

is not subject to the jurisdiction of the courts of general jurisdiction of any one State; and (3) [] the

defendant’s total contacts with the United States as a whole are sufficient to confer the court with

personal jurisdiction without offending due process.” Hartford Fire Ins. v. Co., No. 03 Civ. 2196

(SAS), 2003 WL 22990090, at *3 (S.D.N.Y. Dec. 18, 2003) (quoting Aerogroup Int’l, Inc. v.

Marlboro Footworks, Ltd., 956 F. Supp. 427, 434 (S.D.N.Y. 1996)). This rule “extends the

reach of federal courts to impose jurisdiction over the person of all defendants against whom

federal law claims are made and who can be constitutionally subjected to the jurisdiction of the

courts of the United States.” Chew v. Dietrich, 143 F.3d 24, 27 (2d Cir. 1998) (quoting

Fed. R. Civ. P. 4 advisory committee’s note to 1993 amendment). Rule 4(k)(2) thus “fill[s] a gap

in the enforcement of federal law for courts to exercise personal jurisdiction over defendants

with sufficient contacts with the United States generally, but insufficient contacts with any one

state in particular.” In re Terrorist Attacks, 349 F. Supp. 2d at 807 (internal quotation marks and

citation omitted). In this Circuit, to meet the second requirement of Rule 4(k)(2), plaintiffs need

to certify that, to their knowledge, the foreign defendant is not subject to jurisdiction in any other

state. In re SSA Bonds Antitrust Litig., 420 F. Supp. 3d 219, 240 (S.D.N.Y. 2019) (citing 7 W. 57th

St. Realty Co., LLC v. Citigroup, Inc., No. 13 Civ. 981 (PGG), 2015 WL 1514539, at *13

(S.D.N.Y. Mar. 31, 2015), aff’d, 771 F. App’x 498 (2d Cir. 2019)); see also Porina v. Marward

Shipping Co., Ltd., No. 05 Civ. 5621 (RPP), 2006 WL 2465819, at *4 (S.D.N.Y. Aug. 24, 2006)
                                                   14
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 15 of 25



(plaintiffs bear burden of certifying that to their knowledge, “the defendant is not subject to suit

in the courts of general jurisdiction of any state”), aff’d 521 F.3d 122 (2d Cir. 2008).3

               3.      Due Process Requirements of Personal Jurisdiction

       Once a prima facie showing of a statutory basis for jurisdiction has been made, the

plaintiff must then “demonstrate that the exercise of jurisdiction comports with due process.”

Charles Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68, 81–82 (2d Cir. 2018) (internal

alterations omitted); see also Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). The

constitutional analysis under the Due Process Clause consists of two separate components: the

“minimum contacts” inquiry and the “reasonableness” inquiry. Licci, 673 F.3d at 60 (citing

Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 164 (2d Cir. 2010)).

       The “minimum contacts” inquiry examines “whether the defendant has sufficient contacts

with the forum state to justify the court’s exercise of personal jurisdiction.” Id. The Court

considers these contacts in totality, with the crucial question being whether the defendant has

“purposefully avail[ed] itself of the privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws” such that the defendant “should reasonably

anticipate being haled into court there.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 242

(2d Cir. 2007) (quoting Burger King, 471 U.S. at 474–75). Specific jurisdiction may also exist

even if the relevant conduct took place entirely outside the forum, based on the “in-state effects


3
  Elite Gold and the Mayora Parties have argued, without citing authority, that Rule 4(k)(2)
cannot provide a basis for jurisdiction because the AC does not mention the Rule. See Elite Gold
Reply at 7; Mayora Mem. at 24. “However, it is not the duty of the plaintiff to plead personal
jurisdiction, but rather that of the defendant to raise or else waive lack of personal jurisdiction as
an affirmative defense.” Danaher Corp. v. Travelers Indem. Co., No. 10 Civ. 121 (JPO),
2014 WL 1133472, at *5 (S.D.N.Y. Mar. 21, 2014) (citing Wright & Miller, 5 Fed. Prac. & Proc.
§ 1206 (3d ed.)). “Only once the defendant has contested personal jurisdiction does it become
incumbent upon the plaintiff to make a prima facie showing of jurisdiction through its pleadings
and affidavits.” Id.

                                                 15
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 16 of 25



of out-of-state activity.” Best Van Lines, 490 F.3d at 243. Where the so-called “effects” test is

invoked, “the exercise of personal jurisdiction may be constitutionally permissible if the

defendant expressly aimed its conduct at the forum.” Licci, 732 F.3d at 173 (citing Calder v.

Jones, 465 U.S. 783, 789 (1983)). However, the mere “fact that harm in the forum is foreseeable

. . . is insufficient for the purpose of establishing specific personal jurisdiction over a defendant.”

Waldman v. Palestinian Liberation Org., 835 F.3d 317, 339 (2d Cir. 2016) (quoting In re

Terrorist Attacks, 714 F.3d at 674).

        The “reasonableness” inquiry examines “whether the assertion of personal jurisdiction

comports with ‘traditional notions of fair play and substantial justice’—that is, whether it is

reasonable to exercise personal jurisdiction under the circumstances of the particular case.”

Licci, 673 F.3d at 60 (quoting Int’l Shoe, 326 U.S. at 216). As part of the “reasonableness”

inquiry, the Court considers: “(1) the burden that the exercise of jurisdiction will impose on the

defendant; (2) the interests of the forum state in adjudicating the case; (3) the plaintiff’s interest

in obtaining convenient and effective relief; (4) the interstate judicial system’s interest in

obtaining the most efficient resolution of the controversy; and (5) the shared interest of the states

in furthering substantive social policies.” Chloe, 616 F.3d at 164–65 (quoting Asahi Metal

Indus. Co. v. Superior Court, 480 U.S. 102, 113–114 (1987)).

        B.      The Food Depot Parties

        Astor asserts that personal jurisdiction over the Food Depot Parties is proper under

C.P.L.R. § 302(a)(1), (2), and (3), based on Astor’s sale of infringing products bearing the Elite

Gold Mark to purchasers in New York. AC ¶¶ 19–21.4 Astor alleges that the Food Depot

Parties offer products bearing the Elite Gold Mark in online commerce on Amazon.com and


4
 Rule 4(k)(2) cannot provide a basis for jurisdiction over the Food Depot Parties, because each
are subject to general jurisdiction in Oklahoma.
                                                  16
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 17 of 25



eFoodDepot.com. Id. ¶¶ 46–49. Additionally, Orange Grocer and Food Industries each shipped

at least one “Astor Chocolate Wafer Stick” package into New York State at the behest of

plaintiff’s counsel. See id. ¶¶ 53–59; see also Lane Aff., Ex. J (“Food Depot Receipts”). The

Food Depot Parties counter that § 302 cannot form the basis for jurisdiction where the only

alleged transactions into New York were made by plaintiff’s counsel. Food Depot Mem. at 5.

       “While there is not unanimity on this issue, the vast weight of authority is that a finding

of personal jurisdiction may not rest solely on an act such as this instigated by a plaintiff. Courts

in this District and elsewhere have expressed hostility towards finding jurisdiction under such

potentially manufactured circumstances.” Buccellati Holding Italia SPA v. Laura Buccellati,

LLC, 935 F. Supp. 2d 615, 623 (S.D.N.Y. 2013) (internal quotation marks and citation omitted)

(collecting cases). As in Buccellati, the only two shipments into New York State that Astor

alleges here were at the direction of an agent of the plaintiff itself. Under such circumstances,

“the defendant cannot be said to have purposefully availed itself of the privilege of conducting

activities in” New York. Buccellati, 935 F. Supp. 2d at 624.5 On the present record, the Court

cannot properly exercise personal jurisdiction over the Food Depot Parties.

       However, the Food Depot Parties’ submissions are deafeningly silent as to whether they

have sold other Astor-branded products in, or delivered such products to, New York, aside from

those purchased by plaintiff’s counsel. The existence of other pre-lawsuit sales of allegedly

infringing products into New York is a “genuine issue of jurisdictional fact,” Daventree,

349 F. Supp. 2d at 761, for which jurisdiction discovery is particularly appropriate.



5
  Additionally, for § 302(a)(1) to confer jurisdiction, the plaintiff’s cause of action must arise
from the transaction of business that plaintiff asserts was directed to New York. See Johnson v.
Ward, 4 N.Y.3d 516, 519 (2005). Astor’s cause of action cannot be said to arise from these two
specific transactions, because there was no danger of Astor’s own counsel confusing the Elite
Gold Mark for Astor’s mark.
                                                 17
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 18 of 25



       Accordingly, the Court will allow Astor to pursue jurisdictional discovery—limited to

written and document discovery only—as to the Food Depot Parties’ marketing, sale, and

shipment of allegedly infringing products in and into New York. Astor’s demands for such

discovery are due May 12, 2020, and the Food Depot Parties shall produce all documents in

response by May 26, 2020.6

       C.      Elite Gold

       As to Elite Gold, Astor alleges that the specimen submitted by Elite Gold in its PTO

application to register the Elite Gold Mark is identical to the products being marketed in the U.S.

through eFoodDepot and Amazon, which bear a mark identical to the Elite Gold Mark, along

with the name Mayora. AC ¶ 46. Astor claims that Elite Gold is using the Elite Gold Mark in

the United States as an alter ego of Mayora, and that Elite Gold “is not ‘merely a licensor,’ but a

facilitator, co-conspirator, and participant” in defendants’ conduct. Id. ¶ 5; see id. ¶ 51 (Elite

Gold and the Mayora Parties “are also connected in management and control,” as evidenced,

purportedly, by Oey Him Tjay, a director of Elite Gold, also serving as a “Commissioner” of an

Indonesian company named Nutrindo Bogarasa, PT, which is allegedly a “Mayora Group”

company). Astor further alleges that Elite Gold is knowingly licensing or permitting others to

offer for sale in the U.S. infringing products bearing the Elite Gold Mark, without regard to the

fact that such sales directly infringe Astor’s rights in the Elite Gold Mark. Id. ¶ 60.



6
 For avoidance of doubt, the Court does not authorize Astor at this stage to pursue merits
discovery as to any defendant. And because the purpose of the present round of discovery is
solely to test jurisdiction, the Court directs that requests for production be tightly focused on this
objective only. Astor may seek, for example, “documents sufficient to identify all the defendant
company’s New York sales,” but, in the interest of assuring that discovery is no broader than
necessary, it may not formulate its requests more broadly to reach “all documents that exist” that
bear on such sales. The Court emphasizes that May 26, 2020 represents the date on which
defendants are to complete jurisdictional document production. The Court expects defendants to
commence such productions as soon as practicable, and in advance of that end date.
                                                  18
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 19 of 25



       Elite Gold counters that it: is a separate company and separate legal entity from Mayora

Indah, Second Tjay Decl. ¶ 4; does not directly manufacture, sell, or otherwise distribute goods

or services in connection with the Elite Gold Mark, Tjay Decl. ¶ 11; has not licensed the Elite

Gold Mark to any individual or entity who resides in New York, who has a place of business in

the state, who sells directly into the state, or who otherwise has any direct business relation to the

state, id. ¶ 13; does not sell any products, anywhere in the world, via Amazon.com or any online

retail platform, id. ¶ 16; does not license the Elite Gold Mark to any individuals or entities who

sell goods through online distribution channels, id. ¶ 17; and has no agreements, contracts, or

relationship with the Food Depot Parties or Yulen, Inc., Second Tjay Decl. ¶ 5; Third Tjay Decl.

¶ 9; Teng. Decl. ¶ 7. Rather, Elite Gold avers that it owns the Elite Gold Mark and licenses it to

Mayora Indah, and that Mayora Indah manufactures and sells product branded with the Elite

Gold Mark. Third Tjay Decl. ¶¶ 4–6.

       Elite Gold’s carefully worded declarations only partially refute Astor’s allegations

relating to personal jurisdiction. While Elite Gold amply denies selling goods into New York, its

declarations leave open the possibility that its licensees knowingly sell Astor-branded products

into New York or the United States—potentially through an additional entity, such as Takari—or

that Elite Gold otherwise purposefully derives some financial or business benefit from the sale to

customers of Astor-branded products in New York or the United States. Elite Gold further

notably does not deny Mr. Tjay’s dual affiliations or otherwise contradict Astor’s theory of a

concerted effort among defendants and others to sell products bearing the Elite Gold Mark in the

United States. Moreover, Elite Gold hardly addresses the fact that it registered the infringing

“Astor” trademark with the PTO and, as part of its application, certified to the PTO that it was

using the “Astor” mark in interstate commerce, AC ¶ 45, that it has defended its Mark against



                                                 19
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 20 of 25



Astor’s attempts to petition the PTO to cancel it, see id. ¶ 52, or that, in disclosures filed with the

PTO, Elite Gold listed “Mayora Group”—with “Country Manager” offices located in San Diego,

California—as the first party with relevant knowledge of its activities, id. ¶ 9. To be sure, these

unanswered allegations likely do not on their own provide a basis for the exercise of personal

jurisdiction over Elite Gold. But they raise issues of jurisdictional fact justifying limited

jurisdictional discovery.

       The Court accordingly grants Astor leave to take jurisdictional discovery—limited to

written and document discovery only—regarding: (i) whether and to what extent Elite Gold has

granted licenses to any other entity for the sale, directly or indirectly, of products bearing the

Elite Gold Mark into New York and/or the United States; (ii) the relationship between Elite Gold

and the Mayora Parties, or any corporate affiliate of the Mayora Parties, including any license

agreements for the Elite Gold Mark and any overlapping management or directors; (iii) the

relationship, if any, between Elite Gold and Takari; and (iv) the basis for Elite Gold’s

representations to the PTO that it was using the “Astor” mark in interstate commerce and that a

“Mayora Group” with a “Country Manager” in California had relevant knowledge of Elite

Gold’s activities. Astor’s demands for such discovery are due May 12, 2020, and Elite Gold

shall produce all documents in response by May 26, 2020.

       D.      The Mayora Parties

       Counsel’s submissions as to Mayora Indah present overlapping and unresolved issues of

fact regarding both service of process and Mayora Indah’s contacts with the United States.7



7
 As reviewed above, Mayora Group is a trade name for Mayora Indah and not a legal entity.
Lauwrus Decl. ¶ 10; see also AC ¶ 9. Further, there is no legal entity named Mayora Co.
Lauwrus Decl. ¶ 11; see also Mayora Mem. at 2. Accordingly, because Mayora Group and
Mayora Indah are the same entity, any relevant contacts by “Mayora Group” are attributable to
Mayora Indah. Barring revelation that Mayora Group and Mayora Co. are anything but names
                                                  20
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 21 of 25



       As a threshold issue, Astor’s service of process upon Mayora Indah must be procedurally

proper for this Court to exercise personal jurisdiction. Licci, 673 F.3d at 59. Here, “the plaintiff

bears the burden of establishing that service was sufficient.” Khan v. Khan, 360 F. App’x 202,

203 (S.D.N.Y. 2010) (citing Burda Media, Inc. v. Viertel, 417 F.3d 292, 298 (2d Cir. 2005)).

       Astor’s affidavits of service state that service upon Mayora Indah was made by serving

Yuki Teng. Second Hartman Decl., Ex. G (“Mayora Service Affidavits”). However, Mayora

Indah, an Indonesian corporation, asserts that Mr. Teng is not authorized to accept service on its

behalf. Id., Ex. E ¶¶ 8–10 (“Teng Decl.”). Indeed, Mayora Indah asserts that Mr. Teng is not an

employee of Mayora Indah and has no relation to Mayora Indah except as the principal of Yulen,

Inc., a California corporation, which provides marketing for Mayora Indah, but does not market

any “Astor” product. Id. ¶¶ 2–6, 9.

       Astor counters by noting Elite Gold’s initial disclosures to the PTO in the cancellation

proceeding, which identified Yuki Teng as the country manager in the United States for the

“Mayora Group” and contained a Mayora email address for Mr. Teng. Lane Aff., Ex. B. Astor

further cites Mayora Indah’s website, which appears to show a Mayora email address attributable

to Yuki Teng in connection with Mayora Indah’s activities in the United States. Id., Ex. A.

Astor provides the LinkedIn page of a Mr. Yuki Tenggara, whom Astor represents is the same

person as Yuki Teng, on which Mr. Tenggara lists his current job as “Sales and Promotion

Manager at [Mayora Indah]” in San Diego, California. Id., Ex. C. The LinkedIn page also

describes Mr. Tenggara as “Marketing Manager USA” for Mayora Indah. Id.




used by Mayora Indah, the Court expects to dismiss those parties following jurisdictional
discovery. For these reasons, in this section, the Court generally refers only to Mayora Indah.
                                                 21
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 22 of 25



       Teng’s relationship with Mayora Indah is thus a front and center issue. It is relevant not

only to whether service of process was properly effected, but also to the Court’s minimum

contacts inquiry and to the required certification, pursuant to Rule 4(k)(2), that Mayora Indah is

not subject to personal jurisdiction in the courts of general jurisdiction of any state. Additional

factual development of Teng’s connection to Mayora entities may clarify the nature of Mayora

Indah’s contacts with the United States. It may also reveal that personal jurisdiction would be

proper in California, forcing Astor to rely solely on New York contacts to justify the exercise of

specific personal jurisdiction here.

       Other genuine issues of jurisdictional fact also weigh in favor of jurisdictional discovery

here. Mayora Indah avers, inter alia, that it “does not sell any products in the U.S. or on

Amazon,” but only “sells to distributors outside of the U.S.” Lauwrus Decl. ¶ 5. However,

seemingly impeaching these claims, Astor presents evidence that Mayora Indah’s website states

that “[w]e currently distribute our products to more than 90 countries,” including the United

States, Lane Aff., Ex. A, that the website refers to “Astor” as “our brand[],” id., Ex. M, that Elite

Gold’s PTO disclosures suggested Yuki Teng was Mayora Indah’s California-based manager for

U.S. operations, id., Ex. B, that the packaging of the allegedly infringing products bears a

“Mayora” mark, AC ¶¶ 54–55, and that Oey Him Tjay serves dual roles with Elite Gold and a

Mayora-related entity that shares an address with Mayora Indah, AC ¶ 51; Lane Aff., Exs. G–H.

       The Court accordingly grants Astor leave to take jurisdictional discovery regarding:

(i) Yuki Teng, including his connections to, and U.S. contacts on behalf of, any Mayora entity,

any other defendant, and Takari, and whether service on the Mayora Parties through Teng was

proper; (ii) the factual basis for the Mayora Parties’ statements that they distribute products to

the United States, and that “yuki.tenggara@mayora.co.id” is the email for Mayora’s U.S.



                                                 22
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 23 of 25



contact; (iii) why Yuki Teng lists himself as a U.S. country manager for Mayora and why Elite

Gold referred to Mayora’s U.S. operations in its PTO disclosures; (iv) the Mayora Parties’

corporate, contractual, or other connections to each the other defendants and Takari; and (v) the

Mayora Parties contacts with California, or any other U.S. state, in connection with Astor’s

claims. Astor’s demands for such discovery are due May 12, 2020, and Elite Gold shall produce

all documents in response by May 26, 2020.

       The Court further authorizes Astor to take a single Rule 30(b)(6) deposition of the

Mayora Parties no later than one week after the close of document production. Such deposition

shall be strictly limited to the issues identified above.8 The Court directs Astor to notice the

deposition on the same day that it serves its discovery demands.

       To avoid unnecessary delay, in the event that service has not, in fact, properly been

effected on the Mayora Parties, the Court directs Astor to begin the process of effecting foreign

service on Mayora Indah—or obtaining Mayora Indah’s waiver—concurrently with the taking of

jurisdictional discovery. Assuming, arguendo, that service on Teng was insufficient, the Court

will determine whether Astor timely effected service of process by considering, inter alia,

Astor’s diligence and efforts in attempting the service on Mayora Indah. See In re Bozel,

2017 WL 3175606, at *2 (assessing timeliness with due diligence standard where foreign

country exception to Rule 4(m) applied); DeLuca, 695 F. Supp. 2d at 66 (citation omitted)

(assessing timeliness by measuring plaintiff’s reasonable efforts and diligence against the

prejudice to defendant resulting from delay where exception did not apply and good cause was

not shown). Although the Court regards any prejudice to the Mayora Parties—who are already



8
 The Court expects that, given the challenges presented by the current COVID-19 pandemic,
such deposition likely will be conducted remotely; and that counsel will collegially agree on the
mechanics of a deposition without the need for Court intervention.
                                                 23
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 24 of 25



actively litigating personal jurisdiction and who appear to have first raised the issue of service in

connection with this motion—as minimal, Astor must act diligently now to effect service, in case

Teng was not a proper recipient.

       E.      Leave to Amend

       Finally, Astor seeks leave to amend the complaint to add Takari, as well as two

companies that Astor represents have begun selling products bearing the Elite Gold Mark on

Amazon.com while this motion has been pending. See Second Pl. Mem. at 30–31. Although the

Court previously issued an order stating that, after the filing of the AC, “[n]o further

opportunities to amend will ordinarily be granted,” Dkt. 21 at 1, the Court finds that interests of

justice and efficient resolution of litigation require the addition of Takari—but only Takari—

here. See Fed. R. Civ. P. 15(a)(2). The parties’ submissions portray Takari as a key missing

link, responsible for the importation of the allegedly infringing products and for supplying the

Food Depot parties. This litigation, which remains in its infancy, may greatly benefit from

Takari’s presence—if Takari is subject to the Court’s jurisdiction. The Court, however, denies

leave to add any other parties, or to otherwise amend the complaint beyond any amendments

necessary to properly allege one or more of the already pled causes of action against Takari. The

conduct of new Amazon.com sellers, beginning long after the start of this litigation and the

allegations alleged here, do not belong in this case.

                                          CONCLUSION

       For the foregoing reasons, the Court stays defendants’ motions to dismiss, Dkts. 45, 61,

64, pending jurisdictional discovery, and grants Astor leave—during the time frame set out in

this decision—to conduct limited jurisdictional discovery, consistent with this opinion. The

Court further grants Astor leave to file an amended complaint, consistent with this opinion, by

May 19, 2020. The Court directs Astor to begin the process of effecting service on Mayora
                                                 24
        Case 1:18-cv-11913-PAE Document 78 Filed 05/05/20 Page 25 of 25



Indah outside of the United States forthwith, in case the limited discovery allowed by the Court

reveals that Astor’s prior service was ineffectual.

       The Court directs Astor to submit supplemental briefs on June 2, 2020, explaining what

the new discovery shows as to personal jurisdiction for each defendant. Astor is limited to 10

pages for the Mayora Parties and to 5 pages each for the Food Depot Parties and Elite Gold.

Defendants’ responses are due June 9, 2020, subject to the same page limits. The Court does not

authorize a reply.



       SO ORDERED.

                                                            PaJA.�
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge

Dated: May 5, 2020
       New York, New York




                                                 25
